Pee, Cueiam.
The notice of appeal in the instant case is to the effect that the plaintiff appeals from a part of an order made which orders that the defendants are entitled to the possession of the wheat described in the proceedings and which concludes with the statement “Let judgment be entered accordingly.” The appeal is clearly from a part of the order for judgment. Under the statute and under numerous decisions of this court, such an order is not appealable. Comp. Laws 1913, § 7841; Malherek v. Fargo, ante, 123; 190 N. W. 176; Dibble v. Hanson, 17 N. D. 21, 114 N. W. 371, 16 Ann. Cas. 1210; Lough v. White, 13 N. D. 387, 100 N. W. 1084; Weber Case, 4 N. D. 119, 28 L.R.A. 621, 59 N. W. 523; Field v. Great Western Elevator Co. 5 N. D. 400, 67 N. W. 147. There being nothing before this court for review, it follows that the appeal must be dismissed. It is so ordered.
BeoNSON, Ch. L, and BiRdzell, . CiiristiaNsoN, and JoiiNSON, JJ., and BNeeshaw, Dist. J., concur.
Nuessle, J., not participating, District Judge W. J. ENees haw, sitting in his stead.